—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered on or about December 5, 1996, convicting defendant, upon his pleas of guilty, of robbery in the first degree (8 counts) and attempted robbery in the first degree, and sentencing him to 8 concurrent terms of 10 to 20 years concurrent with a term of 7V2 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentences to 8 concurrent terms of 6 to 12 years concurrent with a term of 4V2 to 9 years, and otherwise affirmed.
*460We find the sentences excessive to the extent indicated. Concur — Lerner, P. J., Nardelli, Wallach, Williams and Saxe, JJ.